      Case 8:20-cv-01233-GJH Document 1-4 Filed 05/15/20 Page 1 of 17


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 IN RE APPLICATION OF VIASAT, INC.
 AND VIASAT BROADBAND HOLDINGS
                                                   Case No. 20-MC
 B.V FOR AN ORDER TO TAKE
 DISCOVERY FOR USE IN A FOREIGN
 PROCEEDING PURSUANT TO 28 U.S.C.
 § 1782


                   DECLARATION OF PROF. DR. THOMAS WERFEN
       I, Thomas Werlen, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of peijury

under the laws of the United States, as follows:

       1.      I submit this declaration in support of Viasat, Inc., and ViaSat Broadband Holdings

B.V. (“Viasat” or “Petitioners”)’s Application and Petition For An Order To Conduct Discovery

For Use In A Foreign Proceeding Pursuant To 28 U.S.C. § 1782 (“1782 Application”!. Capitalized

terms not otherwise defined herein shall have the meanings ascribed to them in the 1782

Application and accompanying Memorandum of Law.

       2.      Unless otherwise indicated, all facts set forth in this declaration are based upon: (a)

my personal knowledge; (b) my review of relevant documents, including the proposed subpoenas;

and (c) information supplied to me by the Petitioners or its officers, directors, and employees, or

professionals retained by them.

       3.      All exhibits attached hereto are true and accurate copies, or true and accurate

excerpts of those copies. Where an exhibit is in a foreign language a certified translation is

provided.




                                                   1
      Case 8:20-cv-01233-GJH Document 1-4 Filed 05/15/20 Page 2 of 17



I.     BACKGROUND AND QUALIFICATIONS

       4.      I am the Managing Partner of Quinn Emanuel Urquhart & Sullivan (Schweiz)

GmbH based in Zurich, Switzerland. Quinn Emanuel is a global law firm focused on litigation

and dispute resolution.

       5.      1 am also a Professor at the University of St. Gallen where I, inter alia, lecture

corporate law and corporate governance.

       6.      I hold lie. iur. and Dr. iur. degrees in law from the University of Zurich and a

Master’s Degree from Harvard Law School.

       7.         I have been a member of the Zurich bar since 1991 and a member of the New York

bar since 1997.

       8.         Before joining Quinn Emanuel in 2012, from 2006 I have been the Group General

Counsel and a member of the Executive Committee for Novartis. Acting in this capacity, I oversaw

a global team of over 750 people spread across 140 jurisdictions, covering all areas of litigation

affecting a multinational company in the heavily regulated pharmaceutical industry.

       9.         Before Novartis, I have been a partner at Allen Overy based at its global HQ in

London from 2001 to 2005.

        10.       Before joining Allen & Overy, I was an associate at Davis Polk & Wardwell in

London from 2000 to 2001, and an associate with Cravath, Swaine & Moore in New York from

1995 until 2000.

        11.       My practice focuses on complex litigation and arbitration as well as corporate

investigations, often involving multiple jurisdictions.




                                                  2
      Case 8:20-cv-01233-GJH Document 1-4 Filed 05/15/20 Page 3 of 17



II.    RELEVANT PARTIES

       12.     Viasat, Inc. (“Viasat”) is a satellite operator based in Carlsbad, California, with

offices in Switzerland and elsewhere in Europe.         Viasat provides satellite internet services

throughout the world (Exhibits 1,2 and 31.

       13.     Viasat Broadband Holdings B.V. (“VBH”) is a 100% subsidiary of Viasat and a

company (besloten vennootschap) incorporated under the laws of the Netherlands, having its seat

at Zuidplein 126 WTC Toren H, 1077 XV, Amsterdam, the Netherlands (Exhibit 41.

       14.     Hughes Network Systems LLC (“Hughes”) is a U.S.-based provider of satellite

internet products and services, including ground equipment for satellite internet services. Hughes’

global headquarters are in Germantown, Maryland (Exhibit 51. Upon information and belief.

Hughes is a wholly owned subsidiary of EchoStar Corporation, a Colorado-based global provider

of satellite communication solutions.

       15.     Eutelsat S.A. (“Eutelsat”! is a French satellite operator and operates a fleet of 39

satellites, the majority of which are dedicated to providing broadcast television services (Exhibits

6 and 81. A small number of Eutelsat’s satellites are used to provide satellite internet service

capacity on a worldwide basis (Exhibit 6). Eutelsat is incorporated as a limited liability company

(societe anonyme) under the laws of France, with headquarters in Paris, France (Exhibit 61.

        16.    Euro Broadband Infrastructure Sari (“EBI”) is a Swiss LLC with offices and seat

at Route de Crassier 7, NYON, Business Park, 1262 Eysins, Switzerland (Exhibit 71. EBI owns

an internet satellite (referred to as KA-SAT) and markets and sells satellite internet service capacity

to wholesale distributors who, in turn, sell the capacity to end-users such as residential consumers

or commercial airlines (Exhibits 7 and 8). EBI was established on January 22, 2016 as a joint




                                                   3
       Case 8:20-cv-01233-GJH Document 1-4 Filed 05/15/20 Page 4 of 17


venture company between Viasat (through VBH) and Eutelsat; Eutelsat holds 51% of the shares in

EBI and Viasat (through VBH) holds the remaining 49% (Exhibit 9).

III.   VIASAT’S JOINT VENTURE WITH EUTELSAT

        17.    In 2010, Eutelsat launched a satellite called KA-SAT, and through it provided

satellite broadband internet services to residential consumers at scale lExhihits 8 and 91. The KA-

SAT satellite has used Viasat ground equipment exclusively since at least 2011, when the KA-SAT

satellite first became fully operational (Exhibits 8 and 91. However, for many years after it entered

commercial service, Eutelsat struggled to market the satellite’s capabilities to consumers and faced

major difficulties in selling KA-SAT capacity in Europe (Exhibit lOT Indeed, almost three

quarters of KA-SAT’s capacity remained unsold by 2016 (Exhibit lOV

        18.    Viasat had gathered significant expertise selling satellite internet services directly

to consumers through its successful consumer business in the United States, and had also

developed state-of-the-art equipment and infrastructure (modems, gateways, and consumer

equipment) required to provide such services (Exhibits 9 and 111. Viasat was also sufficiently

capitalized to make the necessary investments to acquire a large residential customer base

(Exhibits 9 and 111.

        19.    In February 2017, in order to combine Eutelsat’s existing (and largely unsold)

satellite capacity with Viasat’s direct-to-consumer expertise, ready-to-install technology and state-

of-the-art ground equipment for consumer broadband internet access, and significant deployable

capital, Eutelsat and Viasat entered into a joint venture project, in which they created two joint

venture companies—EBI and Euro Broadband Retail Sari (“EBR”) (Exhibits 8 and 9).

       20.     Though not particularly relevant to the present dispute, EBR was originally formed

to be used as the direct retail arm of the joint venture project. EBR was to buy satellite internet



                                                 4
      Case 8:20-cv-01233-GJH Document 1-4 Filed 05/15/20 Page 5 of 17



packages form ECI and then re-sell satellite these internet packages using KA-SAT capacity

directly to residential consumers (Exhibits 8 and 12'). The initial shareholding in EBR was 51%

Viasat through VBH, and 49% Eutelsat (Exhibits 8 and 12). Today, it is wholly owned by Viasat

through VBH following a sale by Eutelsat of its shares in EBR to Viasat in 2018, and is now known

as Viasat Europe Sari (Exhibits 8 and 12').

       21.     When Eutelsat and Viasat joined forces in February 2017 they executed a full set

of joint venture and related service agreements, including an Amended and Restated Framework

Agreement dated February 9,2017 between Eutelsat, Viasat, Viasat Europe Sari (f/k/a EBR), VBH,

and EBI (“Framework Agreement”) (Exhibit 8). They also executed a shareholders agreement

dated March 3, 2017 (“Shareholders Agreement”) (Exhibit 13).

       22.     Under the Framework Agreement, Eutelsat transferred ownership of the KA-SAT

satellite and all of the other assets comprising the KA-SAT broadband business (including its

customer portfolio and other commercial assets) (the “EBB Business Assets”) to form EBI

(Exhibit 8). Eutelsat then sold a 49% ownership stake of EBFs shares to Petitioners for €132.5

million (approximately USD $141.1 million) (Exhibits 8, 9 and 14).

       23.     Eutelsat currently owns 51% of EBI whereas Viasat through VBH owns 49%

(Exhibits 7 and 14T

       24.     In the Residential Consumers market, EBI is supposed to manage the satellite

capacity of KA-SAT and sell it, along with requisite consumer premises equipment (such as a

satellite dish and modem), in packages to wholesale distributors (Exhibits 8 and 13). These

distributors in turn sell the capacity and equipment to residential consumers in Europe as end-users

(Exhibits 8 and 13).




                                                 5
      Case 8:20-cv-01233-GJH Document 1-4 Filed 05/15/20 Page 6 of 17


       25.     EBI operates in the Mobility Customer market by selling wholesale capacity to

Viasat, which in turn distributes the capacity principally to its large commercial airline customers

such as Finnair, SAS, and El-Al (Exhibits 8,13 and 15E Viasat provides its Mobility Customers

with the requisite equipment needed to send and receive signals from KA-S AT, such as the antenna

and radome that is installed on the top of an airliner’s fuselage (Exhibits 8 and 131.

       26.     Under the Framework Agreement, Eutelsat covenanted to both Viasat and EBI to

take all reasonable steps to ensure that EBI and Viasat Europe obtained the full benefit and

enjoyment of that EBB Business Assets that Eutelsat had transferred to EBI (Exhibit SV This

expressly included, for example, encouraging customers and suppliers of the EBB Business to deal

with EBI rather than Eutelsat (Exhibit 8). The Framework Agreement also imposed confidentiality

obligations on the parties, such that neither party was permitted to use information it obtained from

EBI other than for the purpose of managing or monitoring its investment (Exhibits SV

       27.     Viasat and Eutelsat also entered into the Shareholders Agreement which, inter alia.

governs the composition and procedures of the board of EBI, which is composed of six board

members, with three members nominated by each of Eutelsat and Viasat (Exhibit 131. The

Chairman, who casts the deciding vote in the event of a tie, is nominated by the majority

shareholder, Eutelsat (Exhibit 131. However, the Shareholders Agreement and also EBFs

organizational regulations also requires that certain material matters be approved not only by a

majority vote of the board, but also have the support of at least one EBI director designated by

Eutelsat and one EBI director designated by Viasat (“Material EBI Board Matters”) (Exhibits 1:^

and 16). In other words, the Chairman could not be used as the tie-breaker and cast the deciding

vote to approve Material EBI Board Matters (Exhibits 13 and 161. Material EBI Board Matters

includes “Material Contracts.” which are defined as those where a party would expect to pay €15



                                                  6
      Case 8:20-cv-01233-GJH Document 1-4 Filed 05/15/20 Page 7 of 17


million or more over the life of the contract, or any transaction or agreement with a shareholder or

affiliate (i.e. Eutelsat or Viasat) (Exhibits 13 and 16).

IV.    EUTELSAT BREACHES AGREEMENTS TO MARKET KONNECT SATELLITE

        28.     In the foreign proceedings (see, in detail, below paras. 41 et seqq.), Viasat submits

that Eutelsat, despite its obligations to EBI, beginning in April 2018, used its majority control of

EBI to embark on a systematic and persistent scheme to (i) exploit EBEs KA-SAT broadband

business to enable Eutelsat to more quickly and profitably establish a competing business under

Eutelsat’s Kormect brand name and (ii) simultaneously damage Viasat’s own nascent satellite

broadband business in Europe (Exhibit 17,24, 25,28 and 311.

        29.     First, Viasat believes that in April 2018, Eutelsat unilaterally aimounced that it

would launch, outside the joint venture, its own, new satellite called “Konnect VHTS” which is to

compete directly with EBI’s KA-SAT satellite (Exhibit 17k

        30.     Viasat believes that Eutelsat plans to use another new satellite called “Konnect” to

provide capacity in Europe at least until Eutelsat’s Kormect VHTS satellite becomes operational.

currently expected to occur in 2021 or 2022 (Exhibits 19 (p. 5 and 12) and 20 (p. 97)). Eutelsat

successfully launched Kormect on 15 January 2020, and it is expected to enter commercial service

starting in September 2020. (Exhibit 18). Viasat shows that Eutelsat’s Konnect satellite competes

directly with EBI’s KA-SAT satellite in at least 15 European countries (Exhibit 24, 25, 28 and

M).

        31.     In the foreign proceedings (see, in detail, below paras. 41 et seqq.), Viasat further

shows that Eutelsat then directed that EBI take certain steps to increase the value of Eutelsat’s

Kormect brand and facilitate the imminent launch of the respective Eutelsat services, when those




                                                    7
      Case 8:20-cv-01233-GJH Document 1-4 Filed 05/15/20 Page 8 of 17



Steps had no benefit, and indeed diminished, the KA-S AT broadband business, and were therefore

in breach of Eutelsat’s covenants under the Framework Agreement tExhibit 8T

       32.    The foreign proceedings (see, in detail, below paras. 41 et seqq.), inter alia, describe

three examples of how Eutelsat inappropriately use EBI as its own vehicle to promote Konnect

include: (1) Installing EBTs CEO and other executives, through secondment arrangements, to

misappropriate and provide EBFs confidential information to Eutelsat, including EBTs proprietary

customer lists. Eutelsat’s employees even accessed EBTs confidential database of distributors to

misappropriate that customer list for Eutelsat’s own purposes to encourage those distributors to

switch to Eutelsat’s Konnect brand; (2) Directing EBI to actively promote and market Eutelsat’s

Konnect brand, despite having no approval to do so and despite Eutelsat’s Koimect broadband

business being a competitor of EBTs KA-S AT broadband business, by requiring distributors to

sell KA-SAT capacity under the Konnect brand, by marketing the Konnect brand on EBI-affiliated

social media platforms, and by preparing presentations, handouts, and marketing materials with

Konnect” or “Eutelsaf ’ rather than “EBI” branding; and (3) Directing EBI to invest and launch a

preferred partnership program, without informing EBI’s board members about the conditions and

financial terms, and with the express purpose of using significant amounts of EBTs cash to set up

a network of distributors to sell Eutelsat’s Konnect capacity tExhihits 24,25,28 and 31T

       33.     On December 11,2019, EBTs board voted on a proposal to conclude an agreement

with Hughes (the “HNS Supply Agreement”') for EBI to buy and install ground equipment and

consumer premises equipment supplied by Hughes (the “HNS Ground Equipment”') (Exhibits 21

(p. 137 et seqq.), 22 and 23).

       34.     The EBI directors designated by Viasat voted against such proposal and Viasat

claims that the HNS Supply Agreement has never been validly approved by EBTs Eutelsat-



                                                  8
      Case 8:20-cv-01233-GJH Document 1-4 Filed 05/15/20 Page 9 of 17



dominated board. (Exhibit 21 (p. 137 et segq.)). Viasat believes that based on the limited

information provided to the EBI board to date, the HNS Ground Equipment supplied under the

HNS Supply Agreement is entirely unnecessary, not commercially or technically justified, will

clearly result in negative financial returns to EBI, and is being procured to benefit Eutelsat’s

competing Konnect platform (Exhibits 21 (p. 137 et seqq.h 22 and 23E

       35.    Moreover, Petitioners believe that EBEs Eutelsat-designated board members

(including the chairman of EBEs board) and EBEs management represented to the EBI board that

the total value of the HNS Supply Agreement is below the €15 million threshold which would

otherwise render it a Material Contract, thereby requiring support from at least one EBI board

member designated by Viasat in order to be approved (Exhibits 13,16 and 21 (p. 137 et seqq.h

22 and 231.

       36.     For example, Viasat believes that EBEs management - guided by Eutelsat -

presented financial projections to the EBI board that contained material and inaccurate statements

and unrealistic assumptions about the costs and value of the HNS Supply Agreement, including

that were designed to reduce the overall value of the contract (Exhibits 21 (p. 137 et seqq.h 22

and 231.

       37.     Accordingly, Petitioners believe that the HNS Supply Agreement is actually a

Material Contract that according to the Shareholders Agreement and EBEs organizational

regulations has never been validly approved. Contrary to EBEs statements. Petitioners also believe

that Eutelsat has contacted Hughes to procure the contract rather than EBI being “cold-called” by

Hughes, as EBI have represented previously (Exhibit 21 (p. 137 et seqq.I).

       38.     Viasat further describes in the foreign proceedings that at Eutelsat’s direction, EBI

intends to pay millions for the privilege of installing Hughes’ unnecessary and redundant



                                                 9
     Case 8:20-cv-01233-GJH Document 1-4 Filed 05/15/20 Page 10 of 17



equipment on KA-SAT, which will have a number of devastating effects on EBI’s business

(Exhibit 21 (p. 137 et seaa.B. First, Viasat believes that by equipping KA-SAT with Hughes

equipment, Eutelsat will ensure the equipment on KA-SAT is folly compatible and interoperable

with the Hughes equipment on its own Konnect satellites. Ihus, Viasat believes that once KA-

SAT has Hughes equipment, Eutelsat can siphon away EBI retail customers with minimal effort or

expense because the same Hughes equipment already in those EBI customers’ homes will

seamlessly connect with Eutelsat’s Konnect satellites (Exhibit 21 (p. 137 et seqq.H,

       39.     The Petitioners believe that the installation of Hughes’ equipment on KA-SAT will

also permit Eutelsat to make its Konnect offerings significantly more attractive to mobility

customers, such as commercial airlines. Ihe foreign proceedings describe that this will happen in

one of two ways. Eutelsat’s forthcoming Konnect satellite has limited coverage of Europe, and

thus cannot provide an commercially attractive service to airlines on a stand-alone basis. If Hughes

ground equipment is also installed on KA-SAT, a commercial airliner connected to the Konnect

satellite using Hughes equipment will be able to automatically “roam” onto KA-SAT when it

leaves Konnect’s coverage area, thereby using KA-SAT capacity to fill what would otherwise be

commercially unacceptable coverage gaps in Eutelsat’s coverage of European flight paths (Exhibit

21 (p. 137 et seqq.B.

       40.     Alternatively, Viasat believes that by equipping KA-SAT with Hughes equipment.

Eutelsat could also offer total coverage of European airspace using just KA-SAT, thereby avoiding

the need to reserve any capacity on Konnect for its mobility customers (which only covers 15

European covmtries) and allowing Eutelsat to get into the market years earlier than would otherwise

be possible if it were forced to wait for the successful launch of Konnect VHTS, which will be




                                                 10
     Case 8:20-cv-01233-GJH Document 1-4 Filed 05/15/20 Page 11 of 17



Eutelsat’s first internet satellite that has both coverage of all of Europe and sufficient capacity to

provide viable service to airlines. (Exhibit 21 (p. 137 et seqq.fi.

V.     FOREIGN PROCEEDINGS

       A.       Swiss Litigation

       41.      Following the EBI board meeting in December 2019, during which also a vote on

the HNS Supply Agreement was taken, Viasat and VBH filed several claims in the courts of the

Canton of Vaud in Switzerland for claims arising out of violations of Swiss corporate law by EBI,

Eutelsat and against current and former EBI directors designated be Eutelsat(“Swiss Litigation”!.

        42.     Switzerland is made up of 26 cantons, but since 2011 there is a harmonized Federal

civil procedure law which equally applies to all 26 cantons. In the normal course of most civil

actions on the merits in Switzerland, a civil action must in most cases first undergo mandatory

conciliation proceedings, which give the parties a simple and cost-effective method to mediate and

potentially settle the case. If no settlement is reached, the plaintiff may initiate formal court

proceedings within a certain time after the closing of the conciliation proceedings. A request for

conciliation is a mandatory and integral first step in virtually all Swiss civil litigation.

        43.     On December 19, 2019, VBH issued a request for conciliation in the courts in the

Canton of Vaud, Switzerland against current and former EBI directors designated by Eutelsat and

officers based on claims that they have breached their fiduciary duties to EBI under Swiss

corporate law (Exhibit 24).

        44.     On February 10, 2020, VBH filed a request for conciliation in the courts in the

Canton of Vaud, Switzerland against Eutelsat based on Eutelsat’s breaches of its duty of loyalty to

EBI and VBH under Swiss corporate law (Exhibit 251. On that same day, VBH also filed an

application for interim relief against EBI in the courts in the Canton of Vaud, Switzerland seeking



                                                   11
     Case 8:20-cv-01233-GJH Document 1-4 Filed 05/15/20 Page 12 of 17


to prevent EBI from implementing the Board’s invalid decision approving the HNS Supply

Agreement (Exhibit 26).

       45.     On April 2, 2020, VBH filed a corresponding conciliation action on the merits

against EBI in the courts in the Canton of Vaud, Switzerland seeking the declaration that the Board

decision to approve the HNS Supply Agreement was null and void (Exhibits 27E On March 9,

2020, Eutelsat filed a response to the February 10 request for conciliation, including a counterclaim

against VBH.

       46.     With the exception of the request for interim relief described above, all these

proceedings of the Swiss Litigation are currently in this stage of conciliation and due to the

COVlD-19 pandemic, conciliation hearings have yet to take place.

       47.     Swiss courts do not normally have subpoena power over entities that do not reside

or are not located in Switzerland.

       48.     None of the Swiss courts in the Canton of Vaud involved in the Swiss Litigation

have issued any order preventing the discovery sought here from being used in those Swiss

Proceedings.

       B.      LCIA Arbitrations

       49.     Viasat and VBH have also filed two arbitration requests under the London Court of

International Arbitration Rules 2014 (“LCIA Rules”) arising out of EBI and Eutelsat’s contractual

breaches of the Framework Agreement and the Shareholders Agreement (“LCIA Arbitrations”')

(Exhibits 8 and 13).

       50.     On March 11, 2020, pursuant to an arbitration agreement set out in the

Shareholders’ Agreement dated March 3, 2017, Viasat and VBH jointly filed a Request for

Arbitration under the LCIA Rules against Eutelsat and EBI (Exhibit 281. Viasat and VBH seek

declarations that Eutelsat and EBI both acted unlawfully and are in breach of the terms of the
                                                 12
         Case 8:20-cv-01233-GJH Document 1-4 Filed 05/15/20 Page 13 of 17



Shareholders Agreement, including by invalidly approving the HNS Supply Agreement; a

declaration that Eutelsat unlawfully acquired and used confidential information belonging to EBI

and Viasat; and seeking damages from Eutelsat for losses caused by those breaches. Id.

          51.   Eutelsat and EBI each filed their responses to that request for arbitration on April

8, 2020 lExhibits 29 and 30\

          52.   On April, 14, 2020, Viasat and VBH filed a second, related request for arbitration.

also under the LCIA Rules, against Eutelsat and EBI based on the arbitration agreement set out in

the separate Framework Agreement, and asserted claims against Eutelsat and EBI for breaches by

Eutelsat and EBI of the Framework Agreement, including by invalidly approving the HNS Supply

Agreement rExhihit31E

          53.   Eutelsat and EBI each filed their responses to that request for arbitration on May

12, 2020 (Exhibits 32 and 33).

          54.   Neither arbitral tribunal has been constituted.

          55.   Viasat and VBH intend to consolidate the two proceedings, which will be seated

in London, England (Exhibit 34).

          56.   As an English seated arbitration, the lex of the forum (or lex arbitri) is English law.

which means that any award rendered by the tribunals must be challenged pursuant to English

law. 1

          57.   The LCIA Arbitration under the Shareholders’ Agreement will be governed by

Swiss law and the LCIA Arbitration under the Framework Agreement will be governed by English

law (Exhibits 8 (Article 201 and 13 (Article 24.1B.

          58.   Neither arbitral tribunal has subpoena power over Hughes.


1
    Here I refer to the declaration of Mr. James Brocklebank QC dated May 15, 2020, at para. 26.

                                                  13
     Case 8:20-cv-01233-GJH Document 1-4 Filed 05/15/20 Page 14 of 17


       59.     Neither arbitral tribunal has issued any order preventing the discovery sought here

from being used in those proceedings.

JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782

       60.     As the partner globally in charge of the Swiss Litigation and LCIA Arbitrations, I

have a deep understanding of the issues in each of the foreign proceedings. The information sought

in the proposed subpoenas attached as Exhibit 2 and Exhibit 3 to the Declaration of Lucas Bento

is highly material to the proceedings before the competent Swiss courts and LCIA tribunals.

       61.     Specifically, the documents that Petitioners requests in the 1782 Application will

assist Petitioners’ case in the Swiss Litigation and LCIA Arbitrations by helping Viasat to show

that (i) the HNS agreement is indeed a Material Contract {i.e. a value of more than EUR 15 million

over the lifetime of the contract) and thus has not been validly approved by EBI’s Board (as in

such case EBFs chairman has no casting vote but also the approval of at least one Viasat-

designated board member is necessary) and that (ii) EBI and Eutelsat have not been transparent

and may have misrepresented the circumstances leading to the execution of the HNS Supply

Agreement, as well as their motivations for doing so and (iii) Eutelsat is procuring the HNS Ground

Equipment to benefit Eutelsat’s competing Konnect satellite. Annexed as Appendix A is a chart

explaining the background and relevance of each document request for the Court’s consideration.

       62.     In the Swiss Litigation, Petitioners will have the opportunity to present evidence

including documents obtained in the Section 1782 action—until the fact-finding stage of the

proceedings is closed.

       63.     In the LCIA Arbitrations, Petitioners will have the opportunity to present

evidence—including documents obtained in the Section 1782 action—at the Tribunal’s discretion.

which is typically until the fact-finding stage of the proceedings is closed.



                                                  14
      Case 8:20-cv-01233-GJH Document 1-4 Filed 05/15/20 Page 15 of 17



VI.    FOREIGN TRIBUNAL’S RECEPTIVENESS TO SECTION 1782 APPLICATION
       AND NON-CIRCUMVENTION OF SWISS PROOF-GATHERING POLICIES

       64.     Petitioners have no reason to believe that the Swiss eourts or the LCIA tribunals

would not be receptive to the judicial assistance requested in the 1782 Application, and the request

does not seek to circumvent foreign proof-gathering restrictions or other policies of Switzerland

or the LCIA Rules.



       I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 under the laws of the

United States that the foregoing is true and correct.

Executed on May 15, 2020
in Zurich, Switzerland.                                       /

                                                         i
                                                                  /           c
                                                        Prof. Dr. Ihomas Werlen




                                                  15
                                    Case 8:20-cv-01233-GJH Document 1-4 Filed 05/15/20 Page 16 of 17



                                                                     APPENDIX A
                                        BACKGROUND AND RELEVANCE OF DOCUMENT REQUESTS2

    No.                         Request                                 Background                                      Relevance3

    1.          All non-privileged versions of the HNS     On December 11, 2019, EBI’s board           These documents will help Petitioners to show
                Agreement, including drafts, execution     voted on a proposal to conclude an          that the HNS Agreement is indeed a material
                and executed versions.                     agreement with Hughes for EBI to buy        contract (i.e. a value of more than EUR 15
                                                           and install ground equipment and            million over the lifetime of the contract) and
                                                           consumer premises equipment supplied        thus has not been validly approved by EBI’s
                                                           by Hughes, which based on current           Board (as in such case EBI’s chairman has no
                                                           information available to Petitioners,       casting vote but also the approval of at least
                                                           was entirely unnecessary, not               one Viasat-designated board member is
                                                           commercially or technically justified,      necessary).
                                                           will clearly result in negative financial
                                                           returns to EBI, and is being procured to
                                                           benefit Eutelsat’s competing Konnect
                                                           platform.
    2.          All non-privileged Communications and      Petitioners believe that EBI’s Eutelsat-    These documents will help Petitioners to show
                Documents, including term sheets,          designated board members (including         that (i) the HNS Agreement is indeed a
                studies, documents, reports, business      the chairman of EBI’s board) and            material contract and has not been validly
                plans, and presentations, Concerning the   EBI’s management misrepresented to          approved by EBI’s Board and (ii) EBI and
                HNS Agreement.                             the EBI board that the total value of the   Eutelsat have not been transparent and may
                                                           HNS Supply Agreement is below the           have misrepresented the circumstances leading
                                                           €15 million threshold which would           to the execution of the HNS Agreement, as

2
         Capitalized terms used but not defined herein shall have the meanings ascribed to them in Petitioners’ Application and accompanying
         memorandum of law.
3
         This document is intended to aid the Court in its review of the Subpoenas. The explanations proffered herein are not exhaustive, and
         Petitioners reserve the right to identify additional bases on which the documents sought are relevant to the foreign proceedings.



                                                                           A-1
                        Case 8:20-cv-01233-GJH Document 1-4 Filed 05/15/20 Page 17 of 17



No.                 Request                                Background                                     Relevance3
                                              otherwise render it a Material Contract   well as their motivations for doing so, and (iii)
                                              and that EBI’s management presented       Eutelsat is procuring the HNS Ground
                                              financial projections to the EBI board    Equipment to benefit Eutelsat’s competing
                                              that contained material and inaccurate    Konnect satellite.
                                              statements and unrealistic assumptions
                                              about the costs and value of the HNS
                                              Supply Agreement.
3.    All non-privileged Communications and   Based on the limited information          These documents will help Petitioners to show
      Documents Concerning any potential      provided to the EBI board to date, the    that Eutelsat is procuring the HNS Ground
      use or benefit that any equipment       equipment supplied under the HNS          Equipment to benefit Eutelsat’s competing
      provided under the HNS Agreement        Supply Agreement was not                  Konnect satellite.
      may have for any Eutelsat operated      commercially or technically justified
      Satellite other than the KA-SAT         and will clearly result in negative
      satellite.                              financial returns to EBI, and is being
                                              procured to benefit Eutelsat’s
                                              competing Konnect satellite.




                                                              A-2
